DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7, 9-14 and 17-20 are pending.


Response to Arguments
Applicant’s arguments filed on March 9th, 2022 with respect to the rejection
of the pending claims over the prior art of record have been fully considered and are persuasive.


Allowable Subject Matter
Claims 7, 9-14 and 17-20 are allowed.


Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 7, 14, 19 and 20:
One of the closest prior art references, Kwak et al. (U.S 2019/0342135 A1) discloses a terminal (i.e user equipment (UE) 4820 in par. [0693], Fig. 48) comprising:

processor (i.e. processor 4827 in par. [0693], Fig. 48) that determines a cyclic shift based on uplink control information including a positive scheduling request (SR) and a Hybrid Automatic Repeat reQuest- Acknowledge (HARQ-ACK) (i.e. determining a cyclic shift based on a scheduling request and information on HARQ- ACK/NACK in par. [0013], [0127], [0128], wherein a scheduling request is a positive scheduling request in par. [0019]) or including a negative SR and HARQ-ACK and on configuration information notified by a higher layer (i.e. on configuration information notified by a higher layer in par. [0526], [0331]); and

transmitter (i.e. RF unit 4823 in par. [0693], Fig. 48) that transmits the uplink control information by using a sequence defined by the cyclic shift (i.e. transmitting, by the UE, the uplink control information by using a sequence defined by a cycling shift in par.[0526], [0527], [0132], Fig. 27). 

Another closest prior art references, Park et al. (U.S 2017/0041923 A1) discloses a cyclic shift based on the first uplink information including a value of the HARQ-ACK and the positive SR being a sum of a constant (i.e. determining a sum of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits, SR bits, and periodic CSI bits to be transmitted in a sub-frame in Abstract, in par. [0022]-[0024], wherein scheduling request (SR) is a positive scheduling request (SR) in par. [0073], wherein the total number of bits is determined to determine a physical uplink control channel (PUCCH) format in par. [0022]-[0024]; wherein a cyclic shift is determined from the 

However, none of the prior art references of record discloses or renders obvious
at least the claimed features of:
 	“wherein if the uplink control information is a 2-bit HARQ-ACK, four values of cyclic shifts correspond to four values of the HARQ-ACK and each cyclic shift is spaced apart by π/2.” (emphasis added) as recited in claims 7, 14, 19 and 20.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464